Citation Nr: 1603392	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent traumatic brain injury (TBI) residuals.  

2.  Entitlement to service connection for an acquired right eye disorder to include injury residuals and traumatic retrobulbar optic neuropathy.  

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) based on the loss of use of a creative organ.  

4.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	C. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 2005 to December 2005 and from July 2006 to October 2007.  The Veteran served in Iraq and was awarded Imminent Danger Area pay.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) which established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of April 15, 2011.  In May 2013, the RO granted service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; effectuated the award as of April 15, 2011; and denied service connection for both TBI residuals and right eye loss of vision.  In April 2015, the RO denied a TDIU.  

In August 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran clarified that he was seeking SMC based on loss of use of a creative organ rather than an initial compensable evaluation for his erectile dysfunction.  The issue has been accordingly recharacterized as entitlement to SMC under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) based on the loss of use of a creative organ.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The issues of an initial schedular evaluation in excess of 70 percent for the Veteran's PTSD to include on an extra-schedular basis and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran served in Iraq.  He was in an Imminent Danger Pay Area.  

2.  Recurrent TBI residuals originated during active service.  

3.  Recurrent right eye injury residuals including traumatic retrobulbar optic neuropathy originated during active service.  
4.  The Veteran's erectile dysfunction results in loss of use of a creative organ.  

5.  The Veteran's PTSD alone has been shown to be manifested by occupational and social impairment with deficiencies in work, school, family relations, and judgment due to symptoms including nightmares; intrusive thoughts; impaired impulse control manifested by unprovoked irritability with periods of violence resulting in the Veteran's multiple arrests and incarceration; difficulty in adapting to a work environment; an inability to establish and maintain effective relationships; and Global Assessment of Functioning (GAF) scores of between 58 and 60.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for recurrent TBI residuals are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  

2.  The criteria for service connection for recurrent right eye injury residuals including traumatic retrobulbar optic neuropathy are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  

3.  The criteria for SMC based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2015).  

4.  The criteria for an initial 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for recurrent TBI residuals and recurrent right eye injury residuals including traumatic retrobulbar optic neuropathy; grants SMC based on loss of use of a creative organ; and grants an initial 70 percent evaluation for the Veteran's PTSD and remands the issues of a 100 percent schedular evaluation for his PTSD to include on an extra-schedular basis and a TDIU to the AOJ for additional action.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Recurrent TBI residuals

The Veteran asserts that service connection for recurrent TBI residuals is warranted as he sustained concussive injuries while serving in Iraq as the result of multiple improvised explosive device (IED) explosions.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board observes that the Veteran's service treatment documentation is not of record and was apparently lost through no fault of the Veteran's own.  His service personnel records reflect that he served with the Army in Iraq and received Imminent Danger Area pay.  

A February 2008 VA "TBI second level evaluation" indicates that the Veteran reported having experienced four nearby IED blasts while in Iraq in 2007.  He clarified that he had been rendered unconscious on one of the occasions.  An assessment of "post-concussive injury residuals with PTSD" was advanced.  Service connection has been established for PTSD.  

The report of a June 2011 VA TBI examination states that the Veteran presented a history of serving in Iraq; being in close proximity "to at least 4 IED explosions;" and being rendered unconscious on two of the occasions.  The VA examiner stated that "[t]here is evidence of TBI dysfunction reflected in headache and in his cognitive impairments in the examination."  

VA physicians have repeatedly diagnosed the Veteran with recurrent TBI residuals associated with multiple in-service IED explosions.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for recurrent TBI residuals.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Service Connection for Recurrent Right Eye Injury Residuals

The Veteran asserts that he sustained recurrent eye injury residuals as the result of an IED explosion in Iraq.  

VA clinical documentation dated in January 2009 states that the Veteran reported experiencing facial swelling after an IED blast in Iraq.  On contemporaneous vision examination, the Veteran exhibited right eye visual acuity of 20/80; a "very limited visual field with tunnel vision;" and a "pattern deviation [which] shows large area of absolute defects correlating to a traumatic optic neuropathy."  An assessment of "traumatic optic neuropathy [right eye secondary] to TBI from IED in military service -decreased vision and limited visual field resulting" was advanced.  

VA optometry clinic treatment record dated in October 2009 states that the Veteran was noted to have a history "of traumatic optic neuropathy secondary to TBI from IED."  An assessment of "presumed traumatic retrobulbar optic neuropathy [right eye] - vision significantly affected and severe field loss [right eye] per last HVF" was advanced.  

The Veteran served in Iraq and sustained a TBI.  He has been diagnosed by VA medical personnel with recurrent right eye injury residuals including "traumatic optic neuropathy secondary to TBI from IED."  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for recurrent right eye injury residuals including traumatic retrobulbar optic neuropathy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


IV.  SMC based on Loss of Use of a Creative Organ

The Veteran contends that he is entitled to SMC based on loss of use of a creative organ as service connection has been established for erectile dysfunction.  

SMC is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The VA Adjudication Procedure Manual specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009).  

The Veteran has been granted service connection for erectile dysfunction secondary to medication prescribed for his service-connected PTSD.  Therefore, the Board finds that entitlement to SMC based on loss of use of a creative organ is now warranted.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  


V.  Initial Evaluation of the Veteran's PTSD

The Veteran asserts that a 100 percent schedular evaluation is warranted for his service-connected PTSD as the disability significantly impairs his daily activities, his vocational pursuits, and his relationship with others.  

In December 2011, VA established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of April 11, 2011.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board observes that the Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  However, the provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in March 2015.  Therefore, the amended version of the Schedule for Rating Disabilities is for application in the instant appeal.  

A 50 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

An April 2011 VA mental health clinic treatment record states that the Veteran complained of experiencing nightmares every other night.  He reported recent violent episodes including ones in which he pointed a gun at a female driver who had cut him off while driving and honked at him and where he and his brother "got into a fight with a gang of 6 guys."  The Veteran clarified that he had been arrested after the fight.  The Veteran was observed to be well-groomed; oriented to person, place, time, and situation; and cooperative.  On mental status examination, the Veteran exhibited a euthymic mood; a normal affect; normal speech; linear and appropriate thought processes; intact memory; good judgment, insight, concentration, and impulse control; and no hallucinations, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD.  A GAF score of 60 was advanced.  

At a June 2011 VA PTSD examination, the Veteran complained of nightmares; feeling guilty about a fellow soldier's death in an explosion; an increased startle response; hypervigilance; and impaired sleep.  He reported that: he experienced episodic physical aggression; had been arrested four times since returning from Iraq; was currently working two jobs; and was divorced.  The Veteran was observed to be appropriately groomed.  On mental status examination, the Veteran reported a "not good" mood and exhibited a "somewhat labile" affect; logical and goal-directed thought processes; intermittently loud and otherwise normal speech; intact memory and concentration; appropriate judgment to hypothetical situations; and no hallucinations and suicidal or homicidal ideation.  The examiner opined that "his behaviors of physical altercations would indicate that he is having some difficulty with judgment" and "[h]e is currently functioning by spending several hours at work but has little social interactions."  The Veteran was diagnosed with PTSD.  A GAF score of 58 was advanced.  

A June 2011 Vet Center treatment record states that the Veteran had "been in legal trouble several times since being seen at the Vet Center" including "a full blown flashback at his girlfriend's apartment" wherein the Veteran was "never fully awake;" "thought that people coming in and out of apartment buildings were insurgents;" he had "damaged public property before becoming fully conscious;" and had been subsequently arrested.  

A June 2012 VA mental health clinic treatment record states that the Veteran complained of daily nightmares; episodic shortness of breath, palpitations, sweating, shakiness, palpitations, and a sense of dread about future bad events; irritability; and jumpiness.  He reported that he had "self-discontinued all psychiatric medications."  The Veteran was observed to be well-groomed; oriented to person, place, time, and situation; and cooperative.  On mental status examination, the Veteran exhibited an anxious mood; a normal affect; normal speech; appropriate goal-directed thought processes; intact memory; good judgment, insight, concentration, and impulse control; and no hallucinations, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD.  A GAF score of 60 was advanced.  

A February 2013 VA TBI treatment record states that the Veteran complained of occasional nightmares, racing thoughts, and impaired sleep.  He reported that he had been jailed for five months due to an assault charge; lived with his parents; and was not currently employed or in school.  On examination, the Veteran was anxious and exhibited "concentration and speech [which] appeared to be significantly affected by anxiety."  An assessment of "[history] of concussion [status post] IED blast, PTSD, panic disorder, substance abuse, sleep deficits, cognitive issues" was advanced.  

In the Veteran's April 2013 substantive appeal, the Veteran's agent asserted that the Veteran's PTSD warranted assignment of a 100 percent evaluation as that disability is manifested by "total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; and persistent danger of hurting self or others."  

At the August 2015 Board hearing, the Veteran testified that his PTSD was manifested by nightmares and intrusive thoughts; associated sleep impairment; anxiety; depression; multiple anxiety attacks each week; and difficulty controlling his anger.  He stated that he often had a "hard time getting out of bed;" had difficulty interacting with his parents with whom he lived; and had frequent violent physical altercations.  The Veteran reported further that he had not worked since 2011 due to his PTSD.  

An August 2015 written statement from the Veteran's mother conveys that: the Veteran lived with her and his father after he was evicted from his apartment and started living on the streets; the Veteran had lost two jobs which they had arranged for him due violence and a failure to report for work; he had become violent towards them to such a degree that they were forced to call the police on one occasion; and he no longer enjoyed working on the family farm with his father.  

The Veteran's PTSD has been shown to be manifested by occupational and social impairment with deficiencies in work, school, family relations, and judgment due to symptoms including nightmares; intrusive thoughts; impaired impulse control manifested by unprovoked irritability with periods of violence resulting in the Veteran's multiple arrests and incarceration; difficulty in adapting to a work environment; and an inability to establish and maintain effective relationships.  Such a psychiatric disability picture warrants assignment of at least an initial 70 percent evaluation for the Veteran's PTSD.  

Service connection for recurrent TBI residuals has been granted in the decision above.  Given the overlapping nature of the symptoms associated with the Veteran's recurrent TBI residuals and his PTSD, the Board finds that the Veteran's entitlement to an evaluation in excess of 70 percent including on an extra-schedular basis is inextricably intertwined with the yet to be assigned initial evaluation for his recurrent TBI residuals.  Therefore, the Board concludes that an initial 70 percent evaluation for the Veteran's PTSD alone is now warranted.  38 C.F.R. §§ 4.3, 4.7, 4. 130, Diagnostic Code 9411.  The issue of entitlement to a 100 percent schedular evaluation for the Veteran's PTSD will be addressed in the Remand portion of this decision below.  


ORDER

Service connection for recurrent TBI residuals is granted.  

Service connection for recurrent right eye injury residuals including traumatic retrobulbar optic neuropathy is granted.  
SMC based on loss of use of a creative organ is granted subject to the law and regulations governing the award of monetary benefits.  

An initial 70 percent evaluation for the Veteran's PTSD is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

The Veteran asserts that his PTSD and other service-connected disorders render him unemployable.  Service connection has been granted in the decision above for both recurrent TBI residuals and recurrent right eye injury residuals.  The nature of the symptoms associated with TBI residuals and PTSD significantly overlap.  Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issues of the Veteran's entitlement to both a schedular evaluation in excess of 70 percent for the Veteran's PTSD and a TDIU are inextricably intertwined with the initial evaluations to be assigned for his TBI residuals and right eye injury residuals.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of a schedular evaluation in excess of 70 percent to include on an extra-schedular basis and a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



__________________________________ ____________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


